Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is taken in response to applicants filling of the instant application on 04/24/2020.
Claims 1-20 are currently pending for consideration.
This action is Non-Final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 16, the phrase “Form. getWebForm(bpmn: getDataObject('customer'), 'PDF', 'fl'), wherein the getWebForm function returns a PDF stream of form 'f 1'” renders the claim indefinite because it fails to particularly point out and define the meets and bounds of the subject matter as it seems to be reciting a call to function but its unclear how it works and what the function 

Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 17, the phrase getWebForm(bpmn: getDataObject('customer')), wherein the getWebForm determines an associated form of a data object for 'customer' as 'fl' and returns an fi snapshot as a PDF stream” renders the claim indefinite because it fails to particularly point out and define the meets and bounds of the subject matter as it seems to be reciting a call to function but it’s unclear what the function does and how it works as its claimed.  See MPEP § 2173.05(d). For purpose of examination the examiner will interpret the language as a request for a form document in the form of a PDF stream.


Claim 8 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 18, the phrase “enhancing a simple expression grammar to introduce "form" as a simple expression function, wherein a process developer can leverage the getWebForm function without understanding XPath language” renders the claim indefinite because it fails to particularly point out and define the meets and bounds of the subject matter given that it is unknown if 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1, 4, 11, 14 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7 of U.S. Patent No. 10671800. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims on the instant application are broader version of the claims on Pat ‘800. A table for comparison is provided below with the claims.
	
Instant application 
Patent 10671800
1. A non-transitory computer readable medium including instructions for a method of obtaining snapshots of a displayable form during execution of a process, the non-transitory computer readable medium including one or more instructions for: receiving user specified information from a process modeler user interface; creating, based on the user specified information, the process that includes the displayable form; associating, based on the user specified information, snapshot instructions with 






4. The non-transitory computer readable medium as recited by Claim 1, wherein the method further comprises: using an XPath function to access the form as a stream; 

and using the stream by service activities to send the stream to an external system that is outside of a process cloud system (PCS).




7. The non-transitory computer readable medium as recited by claim 1, wherein the obtaining of the snapshot further comprises: obtaining the snapshot with an XPath function. 

    5. The non-transitory computer readable medium as recited by claim 4, wherein the method further comprises: storing the snapshot outside of the PCS. 


.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 9-11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 20100161558), in view of Szpak et al. (US 20070266368) and in view of Jakobson (US 20070260996).

In regards to claims (1, 11 and 20), Goldberg teaches a non-transitory computer readable medium including instructions for a method of obtaining snapshots of a displayable form during execution of a process, the non-transitory computer readable medium including one or more instructions for: associating, based on the specified information snapshot instructions with a point in the process that can occur anytime while displaying the data during the execution of the process (see para 25, 32 – instructions/rules for when to take snapshots of the data object); displaying the form as part of the execution of the process; and when the point is encountered during execution of the process, obtaining the snapshot of the displayed form based on execution of the snapshot instructions(see para 32 – taking the snapshot based on the instructions/rules).
Goldberg does not specifically teach receiving user specified information from a process modeler user interface; creating, based on the user specified information, the process that includes the displayable form; associating, based on the user specified information.
Szpak teaches receiving user specified information from a process modeler user interface; creating, based on the user specified information, the process that includes the displayable form; associating, based on the user specified information (see at least para 21-22, 30, 36-38; modeler where the user create on an interface the processes that the user wants to happened during certain stages of a workflow).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to use the teaches of Szpak and combine It with Goldberg since it provides means to allow a user to capture the snapshot data of the desired workflow and the flexibility 
Goldberg does not specifically teach that the snapshot is of a displayed form 
Jakobson teaches the snapshot are of a displayed form document (see at least para 24-28, fig 2-3; teaches taking snapshots of displayed documents. Where the snapshots of  the documents are of states after a user has made changes to the original document or previously edit document. In a chronological order).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to use the teaches of Jakobson and combine It with Goldberg since it enhances the system by allowing ease for obtaining and reviewing every state the document goes through the workflow.

In regards to claims (9 and 19), Goldberg doesn’t specifically teach wherein the point includes entering data into a field, selecting buttons, selecting a drop down menu, and selecting tabs.
Szpak teaches wherein the point includes entering data into a field, selecting buttons, selecting a drop down menu, and selecting tabs (see figs. 3C-5 and at least para 21-22, 30, 32-38, 40-41; programming when the snapshots will be taken, for example after each step. All the steps taken on the process and all inputs received from user and outcomes/outputs).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to use the teaches of Szpak and combine It with Goldberg in order to program at what moments to take the snapshot which could be before or after an input that causes changes to the form, since it provides means to allow a user to capture the snapshot data of the desired workflow and the flexibility that it allows for those snapshots to be taken at the moments specified by the user. Thus facilitating and enhancing the process to capture that data. 

Szpak teaches not taking a snapshot when a start process button is selected; taking a first snapshot at a first point showing that a data field of the form is empty and showing that the start process submit button is not highlighted because it has not been selected; and taking a second snapshot at a second point showing that data has been entered into the data field of the form; not taking a snapshot when a submit button is selected; and not taking a snapshot when an end process button is selected (see figs. 3C-5 and at least para 21-22, 30, 32-38, 40-41; programming when the snapshots will be taken, for example after each step. All the steps taken on the process and all inputs received from user and outcomes/outputs).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to use the teaches of Szpak and combine It with Goldberg in order to program at what moments to take the snapshot which could be before or after an input that causes changes to the form, since it provides means to allow a user to capture the snapshot data of the desired workflow and the flexibility that it allows for those snapshots to be taken at the moments specified by the user. Thus facilitating and enhancing the process to capture that data. 




s 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, Szpak and Jakobson as applied to claims above and further in view of Bhargava et al. (US 20150143064) and McFarland et al. (US20090077217).

In regards to claims (2 and 12), Goldberg teaches wherein the method further comprises: creating snapshots of the data object at different points of the process (see para 25, 32 – instructions/rules for when to take snapshots of the data object);
Goldberg doesn’t specifically teach history associated with the snapshot as the data object moves between different process activities;
Jakobson teaches history associated with the snapshot as the data object moves between different process activities (see at least para 24-28, fig 2-3; taking snapshots of displayed documents. Where the snapshots of  the documents are of states after a user has made changes to the original document or previously edit document. In a chronological order).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to use the teaches of Jakobson and combine It with Goldberg since it enhances the system by allowing ease for obtaining and reviewing every state the document goes through the workflow.
Although Goldberg as modified by Szpak teaches distributed environment system (see para 25-27). Goldberg doesn’t specifically teach storing the snapshots outside of a process cloud system (PCS) application.
Bhargava teaches storing the snapshots outside of a process cloud system (PCS) application (see para 94 local and remote backup requirements).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective

Goldberg doesn’t specifically teach providing a service call to customers to store history of a data object
McFarland teache providing a service call to customers to store history of a data object
(using Get request to acquired data from a workflow manager; see para 134-135).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to use these well-known teachings with Goldberg since it provides means to request obtained workflow related data from the workflow manager.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, Szpak, Jakobson as provided in claims above, further in view of Condon et al. (US 20150220308)

In regards to claims (3 and 13), Goldberg teaches take multiple snapshots of multiple forms associated with the process instructions (see para 32 – taking the snapshot based on the instructions/rules).
However, doesn’t specifically teach wherein the method further comprises: programming a system with an XPath function; wherein the snapshot instructions specify names for each of the multiple forms and wherein the snapshots are XPath strings.
Condo teaches wherein the method further comprises: programming a system with an XPath function; wherein the snapshot instructions specify names for each of the multiple forms and wherein the snapshots are XPath strings (Condon para 26, 116-118, provides an explanation as example for using Xpath for querying for content)
It would have been obvious to one of ordinary skill in the art before the effective
.

Claims 4, 5, 8, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, Szpak, Jakobson as provided in claims above, further in view of Kitchen (US 9578087) and Bhargava et al. (US 20150143064)

In regards to claims 4 and 14, Goldberg doesn’t specifically teach wherein the method further comprises: using an XPath function to access the form as a stream; 
Kitchen teaches using an XPath function to access the form as a stream; (see Col 8 line 27-40; get request having Xpath in order to obtained the desired data from XML data).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to use these teachings of Kitchen with Goldberg since it provides means to specify properly which data is required on the request where the data that is xml data.
Goldberg doesn’t specifically teach using the stream by service activities to send the stream to an external system that is outside of a process cloud system (PCS).
Bhargava using the stream by service activities to send the stream to an external system that is outside of a process cloud system (PCS) (see para 94 local and remote backup requirements)
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to use the teaches of Bhargava for using a cloud service and combine It with Goldberg since it improves accessibility of the data by having remote backup.



Kitchen teaches converting a getWebForm function into the XPath function (Col 8 line 27-40; get request having Xpath in order to obtained the desired data from XML data).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to use these teachings of Kitchen with Goldberg since it provides means to specify properly which data is required on the request where the data that is xml data.

In regards to claims (8 and 18), Goldberg doesn’t specifically teach wherein the method further comprises: enhancing a simple expression grammar to introduce "form" as a simple expression function, wherein a process developer can leverage the getWebForm function without understanding XPath language.
Kitchen teaches wherein the method further comprises: enhancing a simple expression grammar to introduce "form" as a simple expression function, wherein a process developer can leverage the getWebForm function without understanding XPath language (Col 8 line 27-40; get request having Xpath in order to obtained the desired data from XML data).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to use these teachings of Kitchen with Goldberg since it provides means to specify properly which data is required on the request where the data that is xml data.


Claims 6, 7 , 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, Szpak, Jakobson, Kitchen and Bhargava as provided in claims above, further in view of Kobayashi el at. (US 20150254026).

In regards to claims (6 and 16), Goldberg doesn’t specifically teach wherein a form of call for obtaining the snapshot using the getWebForm function is Form. getWebForm(bpmn: getDataObject('customer'), 'PDF', 'fl'), wherein the getWebForm function returns a PDF stream of form 'f 1', and wherein "bpm" can be replaced by "pcs."
Kobayashi teaches wherein a form of call for obtaining the snapshot using the getWebForm function is Form. getWebForm(bpmn: getDataObject('customer'), 'PDF', 'fl'), wherein the getWebForm function returns a PDF stream of form 'f 1', and wherein "bpm" can be replaced by "pcs."(see para 59, 66, 77; teaches storing image data as pdf and requesting and transmitting that image data to other devices when requested).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to use these teachings of Kobayashi with Goldberg since it provides means to save and retrieve the snapshot (image) in known format including PDF.


In regards to claims (7 and 17), Goldberg doesn’t specifically teach wherein a form of call for obtaining the snapshot using the getWebForm function is Form. getWebForm(bpmn: getDataObject('customer')), wherein the getWebForm determines an associated form of a data object for 'customer' as 'fl' and returns an fi snapshot as a PDF stream.
Kobayashi teaches wherein a form of call for obtaining the snapshot using the getWebForm function is Form. getWebForm(bpmn: getDataObject('customer')), wherein the getWebForm determines an associated form of a data object for 'customer' as 'fl' and returns an fi snapshot as a PDF stream.
(see para 59, 66, 77; teaches storing image data as pdf and requesting and transmitting that image data to other devices when requested).

filing date of the claimed invention to use these teachings of Kobayashi with Goldberg since it provides means to save and retrieve the snapshot (image) in known format including PDF.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144